Dear Secretary Carnahan:
This office is in receipt of your letter of December 23, 2005, submitting to us a summary statement prepared under Section116.334, RSMo, for a constitutional amendment (Version 4) relating to Article I, Section 7. The proposed summary statement is as follows:
  Shall the Missouri constitution be amended to allow the use of public funds to aid any church, denomination or religious sect?
Pursuant to Section 116.334, we approve the legal content and form of the proposed statement. Because our review of the statement is mandated by statute, no action that we take with respect to such review should be construed as an endorsement of the resolution, nor as the expression of any view regarding the objectives of its proponents.
Very truly yours,
                            Jeremiah W. (Jay) Nixon Attorney General